March 21, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
315 VILLAGES OF KINGS LAKE, LTD., NEHC PROPERTIES, INC., ARETE
 REAL ESTATE AND DEVELOPMENT COMPANY, JOE FOGARTY AND
                MUDUGANTI J. REDDY, Appellants

NO. 14-12-01144-CV                          V.

                        PROSPERITY BANK, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on August 31, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, 315 Villages of Kings Lake, LTD., NEHC Properties, Inc., Arete Real
Estate and Development Company, Joe Fogarty and Muduganti J. Reddy, jointly
and severally.
      We further order this decision certified below for observance.